Order unanimously reversed, on the law, with costs, and plaintiff’s motion granted. Memorandum: The court erred in refusing to grant plaintiff’s motion for partial summary judgment on his claim under Labor Law § 240. The duty imposed on the owner under that section is not satisfied by proof that a safety belt and line were available at the bottom of a gang box at the jobsite and that plaintiff could have used it (Heath v Soloff Constr., 107 AD2d 507). (Appeal from order of Supreme Court, Erie County, Cook, J.—summary judgment.) Present—Dillon, P. J., Doerr, O’Donnell, Pine and Schnepp, JJ.